                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION


 TASHIANNE WILBURN et al., and on            )
 behalf of all others similarly situated,    )
                                             )
        Plaintiffs,                          )
                                             )    CASE NO. 3:17-CV-331-PPS-MGG
        v.                                   )
                                             )
 ST. JOSEPH COUNTY JUVENILE                  )
 JUSTICE CENTER et al.,                      )
                                             )
                                             )
        Defendants.                          )

                                OPINION AND ORDER

       There are two motions before the Court. On June 1, 2018, Plaintiffs, Tashianne

Wilburn and Quanan Wilburn, the natural parents and guardians of Z.W., a minor

child, filed a motion to strike Defendants’ fourth and sixth affirmative defenses

pursuant to Rule 12(f). On June 6, 2018, Plaintiffs filed a motion to strike Defendants’

jury demand. On June 13, 2018, Defendants, Cynthia Nelson, in her official capacity as

the Executive Director of the St. Joseph County Juvenile Justice Center (“JJC”), the

Board of County Commissioners of St. Joseph County, and the St. Joseph County

Council, filed their responses to both motions. Both motions are now ripe and for the

reasons discussed below, the Court GRANTS the Wilburns’ motion to strike affirmative

defenses and Defendants’ jury demand.
I.       MOTION TO STRIKE AFFIRMATIVE DEFENSES BASED ON IMMUNITY

         A.      Relevant Background

         The Wilburns proceed against Defendants at the St. Joseph County Juvenile

Justice Center (“JJC”) seeking money damages for the solitary confinement of their

minor child, Z.W., and declaratory and injunctive relief for all similarly situated

juvenile detainees. [DE 12 at 2]. In response, the Defendants asserted inter alia the

following affirmative defenses:

                 4. Judicial immunity applies to all allegations which are
                 directed at the function of the St. Joseph Probate Court.

                 6. Certain allegations of the complaint violate the Eleventh
                 Amendment of the United States.

[DE 19 at 30].

         B.      Standard

         Rule 12(f) states that the court “may strike from a pleading an insufficient

defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ.

P. 12(f). Rule 12(f) authorizes the court to strike a pleading or part of a pleading “on its

own; or on motion made by a party either before responding to the pleading or, if a

response is not allowed, within 21 days after being served with the pleading.” The

Wilburns’ motion to strike is timely and the Court addresses the merits of the motion

below.

         Motions to strike are generally disfavored because they “potentially serve only to

delay,” Heller Fin., Inc. v. Midwhey Powder Co., 883 F.2d 1286, 1294 (7th Cir. 1989)




                                               2
(citation omitted). However, “where . . . motions to strike remove unnecessary clutter

from the case, they serve to expedite, not delay.” Id.

       “Affirmative defenses will be stricken only when they are insufficient on the face

of the pleadings.” Id. (citation omitted); see also Williams v. Jader Fuel, 944 F.2d 1388, 1400

(7th Cir. 1991). “Ordinarily, defenses will not be struck if they are sufficient as a matter

of law or if they present questions of law or fact.” Heller Fin., Inc., 883 F.2d at 1294

(citation omitted). “Affirmative defenses are pleadings and, therefore, are subject to all

pleading requirements of the Federal Rules of Civil Procedure.” Id. (citation omitted).

“Thus, defenses must set forth a ‘short and plain statement,’ Fed. R. Civ. P. 8(a), of the

defense.” Id. (citation omitted).

       C.     Judicial Immunity Defense

       The Wilburns argue that the defense of judicial immunity should be stricken

because they are suing Defendants only in their official capacities. [DE 21 at 3]. The

assertion that this is solely an official capacity suit is unopposed by the Defendants.

“The only immunities available in an official capacity suit are those that may be

asserted by the governmental entity itself (e.g., Eleventh Amendment immunity or

sovereign immunity).” DeVito v. Chicago Park Dist., 83 F.3d 878, 881 (7th Cir. 1996)

(rejecting the contention that a personnel board was a “quasijudicial body” when board

members were only sued in their official capacities); see also Kentucky v. Graham, 473 U.S.

159, 167. The Wilburns are not suing defendants in their individual capacities. Thus, the

Defendants’ fourth affirmative defense of judicial immunity is insufficient as a matter of

law and should be stricken pursuant to Fed. R. Civ. P. 12(f).

                                               3
       D.     Eleventh Amendment Immunity

       The Wilburns argue that the defense of Eleventh Amendment Immunity should

be stricken because the Eleventh Amendment does not apply to actions against a county

or political subdivision. [DE 21 at 4]. The Defendants do not contest this assertion

concerning the Board of County Commissioners of St. Joseph County or the St. Joseph

County Council, upon which multiple defendants sit. However, Defendants argue that

Eleventh Amendment Immunity could potentially apply to Defendant Nelson in her

official capacity as Executive Director of the JJC because they argue it is uncertain

whether the Executive Director of the JJC is an employee of the St. Joseph County

Probate Court or of St. Joseph County. [DE 24 at 4].

       The Eleventh Amendment bars suits in federal courts against States and against

officials acting as an arm of the state. See Mt. Healthy City School Dist. Bd. of Educ. v.

Doyle, 429 U.S. 274, 280 (1977). However, the Supreme Court “has consistently refused

to construe the [Eleventh] Amendment to afford protection to political subdivisions

such as counties and municipalities.” Lake Cty. Estates, Inc. v. Tahoe Reg’l Planning

Agency, 440 U.S. 391, 401 (1979); see also Mt. Healthy, 429 U.S. at 280 (noting the Eleventh

Amendment “does not extend to counties”). Moreover, “an official capacity suit is

tantamount to a claim against the government entity itself.” Klebanowski v. Sheahan, 540

F.3d 633, 637 (7th Cir. 2008).

       All Defendants are sued only in their official capacities [DE 19 at 3–4], and

Defendants admit that they are all elected members of county government or

employees of St. Joseph County [DE 19 at 4–5]. Yet Defendants argue a dispute exists as

                                               4
to whether Nelson, in her official capacity as the Executive Director of the JJC, is

empowered by the county or the St. Joseph County Probate Court. [DE 24 at 4]. More

specifically, the parties dispute whether the St. Joseph County Probate Court is an “arm

of the state.” The Defendants claim that whether Eleventh Amendment Immunity

applies to Nelson depends on whether the county or the probate court empowers the

JJC [DE 24 at 4]. Meanwhile, the Wilburns claim the JJC is not a state agency but refer

parenthetically to the probate court as a state entity. [DE 26 at 9]. Defendants note that

the probate court has the authority to appoint the staff of the JJC. [DE 24 at 2]; see also

Ind. Code. § 31-31-8-3(c). However, in Burrus, the Lottery Commission of Indiana was

not entitled to Eleventh Amendment Immunity even though the governor appointed

the commission’s members and director. Burrus, 546 F.3d at 422 (citing Takle v. Univ. of

Wis. Hosp. and Clinics Auth., 402 F.3d 768, 770 (7th Cir. 2005)). Thus, even if a state entity

appointed the Executive Director of the JJC, that does not automatically make the JJC a

state entity. Thus, the primary question for the Court to resolve is whether the JJC is an

arm of the state for purposes of Eleventh Amendment Immunity.

       “To determine if a particular entity is a state agency, i.e., an arm of the state,

courts look at: (1) the extent of the entity’s financial autonomy from the state; and (2) the

general legal status of the entity.” Tucker v. Williams, 682 F.3d 654, 659 (7th Cir. 2012)

(quoting Kashani v. Purdue Univ., 813 F.2d 843, 845–47 (7th Cir. 1987)). “Of the two, the

entity’s financial autonomy is the most important factor.” Id. (citing Peirick v. Indiana

Univ.—Purdue Univ. Indianapolis Athletics Dep't, 510 F.3d 681, 695 (7th Cir. 2007)).



                                              5
       In evaluating an entity’s financial autonomy, courts consider “the extent of state

funding, the state's oversight and control of the entity's fiscal affairs, the entity's ability

to raise funds independently, whether the state taxes the entity, and whether a

judgment against the entity would result in the state increasing its appropriations to the

entity.” Burrus v. State Lottery Comm’n of Ind., 546 F.3d 417, 420 (7th Cir. 2008).

       In Burrus, the “Lottery’s complete lack of fiscal reliance upon the state” was

plain. Id. Per legislative intent in Ind. Code § 4-30-1-2(3), the Lottery funded all of its

own operations and did not expose state coffers when adverse judgments were

rendered against it. Id. Similarly in this case, under Ind. Code § 31-31-8-3(d) “[t]he

expenses for the juvenile detention facility shall be paid from the county general fund.”

See also Mears v. Lake Cty. Council, 709 N.E.2d 747, 749 (Ind. Ct. App. 1999) (noting that

the “plain language” of the predecessor of Ind. Code § 31-31-8-3(d) required the county

to pay all expenses of the juvenile detention facility). This “cuts heavily against” finding

that the JJC is a state entity. See Burrus, 546 F.3d at 420; see also Hess v. Port Auth. Trans–

Hudson Corp., 513 U.S. 30, 48 (1994) (recognizing “the vulnerability of the State's purse

as the most salient factor in Eleventh Amendment determinations”).

       Thus, the first factor strongly indicates that the JJC is not an arm of the state

because it operates “independently from Indiana’s state treasury.” See Burrus, 546 F.3d

at 423 (finding that operating independently from the treasury was the “determinative”

factor in holding the Lottery Commission was not an arm of the State for purposes of

the Eleventh Amendment).



                                               6
        The second factor in determining whether the JJC is a state agency is the “general

legal status” of the JJC. See Tucker, 682 F.3d at 659. In deciding this factor, courts

examine whether the governmental entity “served the state as a whole or only a

region.” See Kashani, 813 F.2d at 847. For example, the Eleventh Amendment did not

protect a county welfare department that performed duties “on a local level,” even

though the department was subject to state supervision. Mackey v. Stanton, 586 F.2d

1126, 1130–31 (7th Cir. 1978). Ultimately, Defendants have not asserted that the JJC

serves beyond the local level to the entire state. As a result, neither the financial

autonomy nor the general legal status of the JJC support the conclusion that the

Eleventh Amendment shields Nelson from official liability.

        Thus, all defendants are county officials who are not protected from official

liability by the Eleventh Amendment. Accordingly, Defendants’ sixth affirmative

defense is insufficient as a matter of law.

        E.     Conclusion

      The Wilburns are only suing Defendants in their official capacity, precluding

judicial immunity. Additionally, Eleventh Amendment immunity does not apply to

Defendants because they are county officials. Thus, Defendants’ fourth and sixth

affirmative defenses should be stricken.

II.     MOTION TO STRIKE JURY DEMAND

        A.     Relevant Background

      The Wilburns filed this federal action on May 1, 2017, and their complaint did not

make a jury demand. [DE 1]. On June 28, 2017, Defendants filed their answer, which did

                                               7
not include a jury demand. [DE 4]. Approximately nine months later, on April 27, 2018,

the Wilburns filed their First Amended Class Action Complaint, which did not make a

jury demand either. [DE 12]. The amended complaint substituted inter alia the original

claims solely on behalf of Z.W. with class action claims on behalf of a “Juvenile Class”

and two disability subclasses, all of which Z.W. is a member. [DE 12 at 15]. The two

disability subclasses are all members of the Juvenile Class with a disability as defined

by either the Individuals with Disabilities in Education Act (“IDEA Subclass”) or the

Americans with Disability Act and/or Section 504 of the Rehabilitation Act of 1973

(“Disability Subclass”). Id. The Wilburns assert that Defendants’ actions or inactions

have violated, continue to violate, and are at risk of violating the future rights of Z.W.

and the members of the Juvenile Class and IDEA and Disability Subclasses. [DE 18–19].

Defendants’ answer was due on May 11, 2018, per Rule 15(a)(3). However, on May 10,

2018, Defendants filed a motion pursuant to N.D. Ind. L.R. 6-1 seeking to extend their

deadline to file an answer until May 25, 2018. [DE 17]. The Court granted that motion.

[DE 18]. Yet Defendants filed their Answer to the Amended Complaint, which included

the first jury demand in this case, on May 31, 2018, six days after the deadline had

passed. [DE 19 at 32].

    The Wilburns filed their Motion to Strike Defendant’s Jury Demand on June 6, 2018,

arguing the jury demand was untimely under Fed. R. Civ. P. 38(b). [DE 22]. Defendants

argue the demand was timely, but alternatively ask the Court to consider its response as

a Rule 39(b) motion for jury trial despite untimely jury demand. [DE 25]. Defendants

contend that the Wilburns’ amended complaint is dramatically different than the

                                             8
original complaint such that a jury demand would not have been contemplated before.

[DE 25 at 3, 6]. Defendants assert inter alia that a class action is a new issue that justifies

a jury trial. [DE 25 at 2]. The Wilburns filed their reply on June 18, 2018, arguing class

action allegations did not resurrect Defendants’ previous waiver of their right to a jury

trial. [DE 26 at 3].

       B.      Analysis

               1.      Legal Standard

       A party may demand a jury trial by serving the other parties with a written

demand within 14 days after the last pleading and filing that demand in accordance

with Rule 5(d). Fed. R. Civ. P. 38(b). A party waives a jury trial if its demand is not

properly served and filed. Fed. R. Civ. P. 38(d). Yet “the court may, on motion, order a

jury trial on any issue for which a jury might have been demanded.” Fed. R. Civ. P.

39(b). Courts may grant an untimely jury demand, but only “if a good reason for the

belated demand is shown.” CSX Transp., Inc. v. Chi. South Shore & South Bend R.R., No.

2:13-CV-285-RL-PRC, 2014 U.S. Dist. LEXIS 83962, *5 (citing Olympia Express, Inc. v.

Linee Aaree Italiane, S.P.A., 509 F.3d 347, 352 (7th Cir. 2007)).

               2.      Waiver Under Fed. R. Civ. P. 38(b) and (d)

    The Wilburns argue the deadline for filing a written jury demand expired on July

12, 2017, 14 days after the original answer. [DE 22 at 2]. Defendants admit that they

waived a jury trial as to the Wilburns’ original complaint but argue that the waiver has

no effect on the “newly pled facts and allegations” contained within the Willburns’ First

Amended Complaint. [DE 25 at 1].

                                               9
    As a preliminary matter, the Court notes that Defendant’s Answer to the Amended

Complaint (the “last pleading”) was itself untimely, as it was filed six days after the

extended deadline. [DE 19]. However, this untimeliness is not by itself sufficient to

constitute a waiver under Fed. R. Civ. P. 38(d). The Seventh Circuit has held that a jury

demand filed with a responsive pleading that was 29 days late was timely when no

objection to the responsive pleading was filed and the party was not entirely to blame

for the delay. See Dasho v. Susquehanna Corp., 461 F.2d 11, 22 (7th Cir. 1972). In contrast,

the Seventh Circuit, in Communications Maintenance v. Motorola, Inc., 761 F.2d 1202 (7th

Cir. 1985), affirmed a denial of a jury demand filed with a late pleading due to a

persistent pattern of behavior that showed the jury demand was “nothing more than a

pretext for further delay.” Id. at 1208. The Communications Maintenance plaintiff

simultaneously filed the demand and a motion for continuance of trial the day before

the trial after “foot-dragging ever since it started [the] lawsuit.” Id. at 1209. In this case,

Defendants’ jury demand comes absent the obvious “foot-dragging” present in

Communications Maintenance. As a result, the Court must examine whether Defendants

waived their right to a jury trial completely by failing to file a jury demand in a timely

manner during the original pleadings.

    It has long been recognized that “supplemental pleadings do not extend the jury

demand time, except as to any new issues which are raised for the first time by the

supplemental pleadings.” Huff v. Dobbins, Fraker, Tennant, Joy & Perlstein, 243 F.3d 1086,

1090 (7th Cir. 2001) (citing Commc’ns Maint., 761 F.2d at 1202). It is also “well established

that if the original pleadings in an action effectively waive trial by jury under Fed. R.

                                               10
Civ. Proc. 38(b) and (d), the right to trial by jury of all matters contained in those

pleadings cannot be revived by amending the original pleadings.” Walton v. Eaton Corp.,

563 F.2d 66, 71 (3d Cir. 1977) (citing Hostrop v. Bd. of Junior Coll. Dist. No. 515, 525 F.2d

569, 581 (7th Cir. 1975)) (citations omitted). Thus, in order to determine whether the

right to a jury was waived as to the Wilburns’ amended class action complaint, this

Court must decide whether the class action complaint raised “new factual issues” or

simply alleged “new legal theories or particularized facts.” Commc’ns Maint., 761 F.2d at

1208.

    Here, both the original complaint and the amended class action complaint primarily

arise because of the Wilburns’ concern that the JJC allegedly has a policy and practice of

placing juvenile detainees in solitary confinement. [DE 1 at 10; DE 12 at 5]. Despite

Defendants’ assertion to the contrary, the original complaint did not refer solely to the

treatment of Z.W. while at the JJC, but to the policies governing juveniles at the JJC

more generally. Specifically, the original complaint alleged that “confinement to a room

[is] a method of ‘Value Based Behavior Management’ for even minor infractions of JJC

rules.” [DE 1 at 9]. It also alleged that the JJC had and continues to have “policies,

customs, and practices that sanctioned the imposition of punitive solitary confinement

of children, including Z.W.” [DE 1 at 10]. Moreover, the original complaint claimed that

solitary confinement is harming juveniles at the JJC. [DE 1 at 11].

    These same factual assertions are included in the First Amended Class Action

Complaint using slightly different language. For example, the amended complaint

alleges the “JJC’s use of solitary confinement is part of the JJC’s ‘Value Based Behavior

                                              11
Management’ of juvenile detainees.” [DE 12 at 6]. Furthermore, the amended complaint

claims that the “JJC has had and still has a policy, practice, and custom of subjecting

juvenile detainees to solitary confinement.” [DE 12 at 5]. Notably, the amended

complaint also claims that Z.W. was placed in solitary confinement and that “[s]olitary

confinement of juveniles causes them harm.” [DE 12 at 10]. Instead of using the phrase

“confinement to a room,” the amended complaint references “Room Confinement” and

“Holding,” among others. [DE 12 at 5]. Even if these differences were deemed to

represent new allegations of facts, new particularized facts do not qualify as a new issue

for purposes of a jury demand. See Commc’ns Maint., 761 F.2d at 1208.

    Finally, the original complaint requested relief for “similarly situated children”

under the United States Constitution and the Individuals with Disabilities Act. [DE 1 at

16]. In so doing, the original complaint “put [Defendants] on notice of the underlying

facts and basic legal theory . . . upon which plaintiffs sought relief.” AT&T Info. Sys., Inc.

v. Favor Ruhl Co., No. 86 C 4999, 1987 U.S. Dist. LEXIS 786, *6 (N.D. Ill. 1987) (citing

Lanza v. Drexel & Co., 479 F.2d 1277 (2d Cir. 1977) (en banc)). The amended pleading by

the Wilburns did not alter the “essential factual dispute” between the parties. See

Commc’ns Maint., 761 F.2d at 1208. Thus, Defendants waived their right to a jury when

they failed to file a timely demand with regards to the original complaint, and the Court

proceeds to the inquiry of whether to grant the jury demand pursuant to the Court’s

discretion under Fed. R. Civ. P. 39(b).




                                             12
              3.     Good Reason Under Fed. R. Civ. P. 39(b)

    The Wilburns argue that Defendants have not shown a good reason for their belated

jury demand to justify an exception to their waiver. [DE 22 at 4]. Defendants, on the

other hand, argue that the original complaint lacked any reference to a class action, such

that counsel for the Defendants did not anticipate the need for a jury demand. [DE 25 at

6]. In support of their motion under Rule 39(b), Defendants cite Merritt v. Faulkner, 697

F.2d 761 (7th Cir. 1983). In that case, the Seventh Circuit held that denying a belated

jury demand by an unrepresented blind prisoner was an abuse of discretion. Id. at 766–

67. The court thus established the legal standard that “in the absence of strong and

compelling reasons to the contrary, untimely jury demands should be granted.” Id. at

767.

    However, the Seventh Circuit was forced to change that standard in the wake of

McNeil v. United States, 508 U.S. 106 (1993), which held that procedural rules apply

equally to unrepresented litigants. CSX Transp., 2014 U.S. Dist. LEXIS 83962, at *3 (citing

Members v. Paige, 140 F.3d 699, 702–03 (7th Cir. 1998)). Thus, faced once again with a

tardy jury demand from an unrepresented inmate, the Seventh Circuit held that the

Rule 39(b) inquiry requires “a thoughtful exercise of discretion.” Members, 140 F.3d at

703. For example, lack of legal assistance may be considered a good reason for favorable

discretion under Rule 39(b). CSX Transp., 2014 U.S. Dist. LEXIS 83962, at *4 (citing

Members, 140 F.3d at 704). As the case law has developed, more recent cases have

clarified that courts are only to grant a belated jury demand when “a good reason for




                                            13
the belated demand is shown.” CSX Transp., 2014 U.S. Dist. LEXIS 83962, at *5 (citing

Olympia Express, 509 F.3d at 352).

    In CSX Transportation, the plaintiff filed an untimely jury demand in a suit for

damages due to a freight train derailment. 2014 U.S. Dist. LEXIS 83962 at *1–2. In a

detailed historical analysis, the court noted examples where experienced business

entities were granted late jury demands. These examples included Kay Beer Distrib., Inc.

v. Energy Brands, Inc., No. 07-C-1068, 2009 U.S. Dist. LEXIS 49792 at *10–11 (E.D. Wis.

June 12, 2009), where ambiguous language in Fed. R. Civ. P. 81 was involved, and

Kotsilieris v. Chalmers, 966 F.2d 1181, 1187 (7th Cir. 1992), where new attorneys entered a

case three years after the filing of the initial complaint. CSX Transp., 2014 U.S. Dist.

LEXIS 83962, at *6–7. The CSX Transportation court noted that none of those excuses

applied to the late jury demand in that case. Id. The plaintiff tried to explain the tardy

jury demand by arguing that it now believed there were “more disputes with respect to

facts and witness credibility than originally anticipated.” Id. at *7. However, the court

ultimately rejected the idea that a few potential particularized facts were a good reason

to grant a jury trial under Rule 39(b). See id. at *8.

    While the parties here are not “experienced business entities” like the ones found in

CSX Transportation, 2014 U.S. Dist. LEXIS 83962, at *6, the Defendants are sophisticated

parties. Defendants are government officials with continuous representation by the

same counsel. This is also not a situation such as in Kotsilieris, in which the plaintiff's

new attorneys did not realize that no jury demand had been made. 966 F.2d at 1187.

Neither is this a case where a federal rule’s ambiguous language is involved. Kay Beer

                                               14
Distrib., 2009 U.S. Dist. LEXIS 49792 at *10–11. Nor is this case like Ford v. Breier, 71

F.R.D. 195, 197 (E.D. Wis. 1976), cited by Defendants, in which a jury demand was

brought by new counsel unopposed and without delay. In their reply, the Wilburns

appropriately note that the cases cited by Defendants contain excuses that do not apply

in this case. [DE 28 at 5].

       Thus, Defendants have failed to provide a good reason for their untimely jury

demand as required under Fed. R. Civ. P. 39(b).

         C.     Conclusion

       Defendants failed to file a timely jury demand pursuant to Rule 38(b) in response to

the original complaint. Thus, Defendants waived their right to a jury pursuant to Rule

38(d). Defendants also failed to give a good reason for their untimely jury demand.

Accordingly, the Court declines to grant Defendants a jury trial pursuant to Rule 39(b).

III.     CONCLUSION

         For the reasons discussed above, the Court GRANTS both the Wilburns’ motion

to strike affirmative defenses [DE 20] and their motion to strike jury demand [DE 22].

The Court STRIKES Defendants’ fourth and sixth affirmative defenses as pleaded in

their answer. [DE 19 at 30]. Additionally, the Court STRIKES Defendants’ jury

demand. [DE 19 at 32].

         SO ORDERED this 1st day of November 2018.

                                                   s/Michael G. Gotsch, Sr.
                                                   Michael G. Gotsch, Sr.
                                                   United States Magistrate Judge




                                              15
